ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_03_EN.txt. 79

DISSENTING OPINION OF JUDGE THIERRY
[Translation]

Article 41 of the Statute of the Court provides that

“The Court shall have the power to indicate, if it considers that
circumstances so require, any provisional measures which ought to
be taken to preserve the respective rights of either party”,

while Article 75, paragraph 2, of the Rules of Court is to the effect that

“When a request for provisional measures has been made, the
Court may indicate measures that are in whole or in part other than
those requested, or that ought to be taken or complied with by the
party which has itself made the request.”

These provisions are perfectly clear. They leave the Court a great deal of
latitude in the exercise of its judicial function in the sphere of provisional
measures. This is apparent from the condition to be fulfilled in order that
such measures may be indicated, and from their aim, their object, and
their nature.

Only one condition has to be fulfilled in order that measures may be
taken. (It is important not to confuse the condition with the object of the
measures.) This single condition is that the measures be required by the
circumstances. But, if the circumstances actually require such measures,
they “ought” to be taken (Art. 41).

The measures have also a single aim. It is defined by Article 41 in a
simple and straightforward manner that deserves the most careful atten-
tion. The aim of the measures is the preservation and therefore the protec-
tion “du droit de chacun”. Article 41 could have been formulated differ-
ently and more restrictively. It could, for example, have referred to the
rights (in the plural!) of the parties, or to the rights claimed by the parties.
This is not the case. The expression “droit de chacun” goes further. It
invites the Court to exercise, in adopting provisional measures, its judicial
function to the full.

But while the aim of the measures is the protection “du droit de chacun”,
they can have different objects, as shown by the case-law of the Permanent
Court of International Justice and of the present Court, depending on the
circumstances of the cases which have been brought before them and on
which they have pronounced. The object of the measures may be to
prevent the aggravation of the dispute — this is obvious. They may

1 The English version of Article 41 (“to preserve the respective rights of either party”)
differs substantially from the French version.

19
ARBITRAL.AWARD (DISS. OP. THIERRY) 80

be directed to preventing irreparable damage. Their object may be to
preserve the exercise by the Court of its judicial function by preventing
the parties from anticipating the subsequent decision of the Court on the
merits. The latter concern has often been expressed by the Court. These
objectives can be envisaged separately, but they are complementary.
Regardless, however, of the immediate object of the measures, their aim
is, in any event, the preservation “du droit de chacun”.

Finally, so far as their nature or substance is concerned, the measures
may be diverse and, except for the need that they be suited to the circum-
stances and for their provisional character, there is no limit to the power of
the Court to select the appropriate remedies. The measures may be the
ones that the party asking for them requests; but they may be different
“in whole” or in part, without it being necessary to rely in this respect
on Article 75, paragraph 1, of the Rules of Court, which concerns the
case where the Court acts proprio motu, that is to say, without having
received a request for provisional measures.

Such are, in brief outline, the fundamental rules, deriving from the
Statute and Rules of Court, that govern the power of the Court to indi-
cate provisional measures.

In the present case the Court has not considered that it should make use
of its power to indicate such measures, as requested by Guinea-Bissau.
This negative decision is, in my opinion, regrettable and I cannot, much as
I would have liked to do so, associate myself with it. The reasons for this
position are, in brief, the following.

It appears to me that:

(1) the circumstances required that provisional measures be indicated
and hence they ought to have been indicated;

(2) there was no legal obstacle in this case to the exercise by the Court
of its power and the fulfilment of its obligation;

(3) the measures should have had as their object to bring the Parties to
the negotiating table, on the basis of the intention of Senegal as conveyed
by its counsel, in order to prevent a recurrence of the incidents that moti-
vated Guinea-Bissau’s request and, by the same token, the aggravation of
the dispute.

{shall not deal with the question of prima facie jurisdiction, with regard
to which I share, in essence, the opinion of the Court.

I. THE CIRCUMSTANCES REQUIRED THAT PROVISIONAL MEASURES BE
INDICATED

An examination of the circumstances involves a review of the facts that
have given rise to the request for provisional measures. The Senegalese
authorities had boarded fishing vessels (a Chinese and a Japanese one) in
the maritime area where the rights of the Parties are the subject of the

20
ARBITRAL AWARD (DISS. OP. THIERRY) 81

principal or fundamental dispute dividing them. These facts — it should
be noted — are not disputed by Senegal. There is room for different opin-
ions as to their gravity. Counsel for Guinea-Bissau took pains not to exag-
gerate in this respect. But it is impossible to question their importance in
connection with the dispute and with the interests of Guinea-Bissau. They
are such as to lead to an aggravation of the dispute, to provoke reactions
on the part of Guinea-Bissau. According to the information made avail-
able to the Court, such reactions have already occurred and are liable to
repeat themselves. To use common parlance, “things are getting out of
hand”. In legal terms one can say that the incidents in question are jeopar-
dizing the neighbourly relations between two States called upon to co-
operate with each other in the exploitation of the maritime resources of
the areas off their coasts, in conformity with the norms of international
law. In short, although the circumstances do not require measures of the
type the Security Council may take in connection with the maintenance of
peace or for the settlement of disputes “the continuance of which is likely
to endanger the maintenance of peace”, they do call for provisional
measures such as those that have been indicated by the Court in various
cases where it has been requested to do so.

Such are the measures required by the circumstances if one considers
that the incidents that have occurred are not altogether minor and without
incidence on the rights of the Parties. By virtue of Article 41 of the Statute
of the Court, if they are required by the circumstances the measures ought
to be taken.

Given their provisional nature, such measures cannot, provided they
are properly conceived, produce any negative effects on the rights of the
Parties. On the other hand, the denial of a request for them involves some
risk of aggravation of the dispute. It is therefore only if decisive legal
reasons existed for not indicating provisional measures that a request
for them should have been denied. But there are no such reasons here.

IJ. THERE Is, IN THIS CASE, No DECISIVE LEGAL REASON AGAINST THE
INDICATION OF PROVISIONAL MEASURES

A non possumus must, whenever the circumstances require the Court to
indicate provisional measures, be very solidly grounded. Legal reasons
that are compelling and incontrovertible are necessary if the dictates of
prudence are to be justifiably set aside.

Two arguments have been advanced in this connection, based on case-
law rather than on the terms of Article 41 of the Statute. The first, which
was commented upon at length at the hearings but not adopted by the
Court in the reasoning of its Order, relates to the absence of an irreparable
damage. The boarding of vessels has not, it is alleged, caused damage of
this nature that would have justified the indication of provisional
measures. The second argument, which, on the contrary, the Court specifi-

21
ARBITRAL AWARD (DISS, OP. THIERRY) 82

cally cites as the basis of its decision, is grounded on the alleged absence
of a sufficiently close connection between the legal interest underlying
Guinea-Bissau’s principal request, namely, that the arbitral award of
31 July 1989 be declared null and void or inexistent, and the legal
interest on which it has based its request for provisional measures, relat-
ing to the situation in the maritime area wherein it claims rights. These
are the two arguments to which we must address ourselves.

The existence of irreparable damage (however defined) which has
already been sustained is obviously not the precondition for granting pro-
visional measures. These measures are intended (among other things) to
prevent irreparable damage, i.e., to ensure that it does not occur. To require
the existence of irreparable damage as the condition for the indication of
provisional measures would be virtually an absurdity because, if the harm
has already been done (i.e., irreparable damage has been caused), the
provisional measures would not serve any useful purpose. Provisional
measures are intended to counter the risk of any irreparable damage occur-
ring. This is indeed the very clear meaning of the relevant jurisprudence,
first expressed in 1927 by the Permanent Court of International Justice in
the case concerning the Denunciation of the Treaty of 2 November 1865
between China and Belgium (P.C.I.J., Series A, No. 8, p. 7) and, more
recently, by the Court in the Fisheries Jurisdiction case (I.C.J. Reports 1972,
p. 16, para. 21). The commentators have however created an unfortunate
confusion between the risk of irreparable damage and the damage result-
ing from events which have already taken place. A risk is by definition a
matter of chance, and it is dangerous to rely for a decision on the absence
of a risk or on its improbability. Moreover, the risk of irreparable damage
must be viewed in the light of the situation of the State which is in danger
of sustaining it. As is well known, Guinea-Bissau is a small State having
very limited resources. To be deprived of maritime biological resources,
and a fortioriof other maritime resources to which it might be entitled, can
constitute an irreparable damage for that State. In that connection, the
risk of irreparable damage in the present case can thus be regarded as
comparable to the risk incurred by the applicant States in the cases where
measures were actually indicated by the Court. In the Anglo-Iranian Oil
Co. case for example, irreparable damage would have been caused by the
removal and sale of certain quantities of petroleum belonging to that com-
pany, while in the Fisheries Jurisdiction cases, the irreparable damage
would have resulted from the exclusion of the British and German fishing
fleets from the zone affected by the Icelandic regulations. It may well be
questioned whether the damage in those cases was really “more irrepar-
able” than that which Guinea-Bissau is threatened with.

It is likewise in the light of Guinea-Bissau’s situation that the relation-
ship between the Application and the subsidiary request must be viewed.
The Application by Guinea-Bissau relates to the validity or the legal exis-
tence of the award of 31 July 1989; the request for the indication of provi-
sional measures relates to rights which are the subject-matter of that
award and which that award determines, at least with respect to the terri-

22
ARBITRAL AWARD (DISS. OP. THIERRY) 83

torial sea, the contiguous zone and the continental shelf. It is, however,
clear that Guinea-Bissau is defending only one right in the whole process
of litigation on which it has embarked. This is the right to an equitable
delimitation of maritime areas, and in particular of the continental shelf
and the exclusive economic zone adjacent to its coasts and to those of
Senegal. It is with a view to such an equitable delimitation, of which it feels
it has been deprived by the 1960 agreement concluded by an exchange of
letters between France and Portugal, that an Arbitration Agreement was
concluded in 1985. Since however, in the view of Guinea-Bissau, the
award rendered by the Tribunal is not valid, the question of the delimita-
tion of the maritime frontier remains open. In the event (which it cannot
rule out) of the Court pronouncing the nullity of the award, the question
of the maritime frontier will have to be settled either by an agreement
between the Parties — an eminently desirable solution — or by new arbi-
tral proceedings, or else by the Court itself if it is seised of the matter.
It is therefore in order to preserve the rights which would flow from the
decision of the Court on the merits (1.e., on the validity of the award) that
Guinea-Bissau has submitted a request for the indication of provisional
measures. For indeed, if the Court renders a decision favourable to Gui-
nea-Bissau, the question of whether the 1960 agreement can be opposed to
it would be reopened and, by the same token, that of whether it is possible
to oppose to it the definition of its maritime boundary and of its rights
with regard to the territorial sea, the contiguous zone and the continental
shelf on the one hand and to the exclusive economic zone on the other. It
follows that the Court’s decision on the merits will directly affect the
respective rights of the Parties in the maritime zones in question. It is this
effect that paragraph 26 of the Order disregards inasmuch as it merely
notes that the Court is not called upon, for the moment, itself to determine
the maritime boundary between Senegal and Guinea-Bissau.

Thus at every stage, that of the Arbitration Agreement, that of the arbi-
tration proceedings, that of the challenging of the award or that of the
request for the indication of provisional measures, it is the same rights of
which Guinea-Bissau is trying to ensure the recognition, with a persis-
tence which its economic condition explains and justifies. Accordingly,
neither the “insufficiently irreparable” character of the damage incurred,
nor the absence of a substantial and fundamental connection between the
Application and the request, justifies the Court in abstaining from indi-
cating the provisional measures which the circumstances require.

IJ. THE PROVISIONAL MEASURES WHICH SHOULD HAVE BEEN
INDICATED BY THE COURT

As we have emphasized from the outset, the Court, by virtue of Ar-
ticle 41 of its Statute and Article 75, paragraph 2, of its Rules, possesses
a complete freedom of choice with regard to the measures which it can
indicate for the preservation “du droit de chacun”.

23
ARBITRAL AWARD (DISS. OP. THIERRY) 84

Guinea-Bissau has requested the Court to invite the Parties to abstain in
the disputed area “from any act or action of any kind whatever, during the
whole duration of the proceedings until the decision is given by the
Court”.

The Court could reasonably have considered that the foregoing form-
ula required amendment. It would have been going too far to prohibit all
activities in the area and, in a manner of speaking, to “freeze” them
throughout the duration of the proceedings, which could be lengthy.
Other formulas should therefore have been sought which would have laid
stress, on the one hand on the need to prevent the aggravation of the dis-
pute and on the other on the duty of the Parties not to anticipate the deci-
sion of the Court on the merits. That last consideration is important,
particularly from the standpoint of the exercise by the Court of its judicial
function.

At all events, great attention should have been paid to the statement
made at the close of argument on the instructions of the Agent for Senegal.
That statement, by counsel for Senegal, was worded as follows:

“Now I would only add on the instructions of the Agent for
Senegal, that the Court has the assurance of Senegal that until such
time as this unfortunate dispute is resolved, Senegal, for its part, will
use all diplomatic means available to it to negotiate with Guinea-
Bissau an arrangement which will preclude incidents prejudicial to
a peaceful resolution of the matter.”

The Court should have relied on that declaration to determine the provi-
sional measures required by the circumstances.

Can there be anything more in conformity with the mission of the
Court, when it is seised of a request for the indication of provisional
measures, than to rely on the convergence of that request with the inten-
tions expressed by the other Party, in order to invite both of them to
exercise moderation and encourage them to undertake negotiations with
the aim, initially, of preventing any aggravation of the dispute?

Such a decision would, in my opinion, have been in perfect harmony
with the spirit and the letter of Article 41 of the Statute and Article 75 of
the Rules of Court.

(Signed) Hubert THIERRY.

24
